Citation Nr: 0304946	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability 
on a direct basis and as secondary to a service connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from May 1972 to June 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2001, the Board issued a decision, which, inter alia, 
denied service connection for a right knee disability on a 
direct basis and as secondary to the service- connected left 
knee disability.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In April 2002, the Court 
vacated those parts of the Board's decision pertaining to the 
claim for entitlement to service connection for a right knee 
disability on a direct basis and as secondary to the service- 
connected left knee disability, and remanded the case for 
readjudication consistent with the Joint Motion for Remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by VA.

2.  The preponderance of the evidence weighs against a 
finding that the veteran's right knee disability had its 
onset during service or that it was due to his service- 
connected left knee disability.




CONCLUSION OF LAW

The veteran's right knee disability was not incurred in 
service, and is not proximately due to or the result of  the 
service- connected left knee disability.  38 U.S.C.A. §§ 
1110. 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Board's June 2001 decision, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been notified in the May 
1997 and April 1999 rating decisions, the September 1998 
statement of the case, and subsequent supplemental statements 
of the case in April 1999, October 1999, and October 2000, of 
what would be necessary, evidentiary wise, for entitlement to 
service connection for a right knee disability.  
Additionally, at the March 2001 hearing, the undersigned 
Member of the Board notified the veteran that in order to be 
successful in his claim, he needed medical evidence showing 
either that the right knee disability was due to the left 
knee disability or that the right knee disability had its 
onset during service.  The Board's June 2001 decision 
informed the veteran of the provisions of the VCAA.  The 
Board therefore concludes that the discussions in the rating 
decision, the statement of the case, the supplemental 
statements of the case, the Board Member's statements at the 
March 2001 hearing, and the previous Board decision 
adequately informed the veteran of the information and 
evidence needed to substantiate this claim, and complied with 
VA's notification requirements.  Thus, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Throughout the pendency of this appeal, the veteran has cited 
only VA sources of treatment for his left and right knee 
disabilities, including the Little Rock VA Hospital and North 
Little Rock VAMC.  The record reflects that the RO has 
requested treatment records from these sources; thus, the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining named VA treatment records.  The 
record also reflects that the veteran has undergone VA 
examinations pertaining to the etiology of his service-
connected right knee disability, including the recent 
examination as requested by the Joint Remand and the Court's 
order.  At the March 2001 Board hearing, the veteran was 
notified that in order to be successful in his claim, he 
needed to submit medical evidence showing either that the 
right knee disability had its onset in service or was related 
to his service-connected left knee disability.  Following the 
January 2003 VA examination, the Board sent the veteran a 
letter that included a copy of the examination report and 
requested any additional evidence be identified or submitted.  
The veteran did not submit any additional evidence.  The 
Board therefore finds that the RO made reasonable efforts to 
obtain all of the relevant records adequately identified by 
the veteran and, in fact, it appears that all such evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand or further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Evidence

Service medical records show that in December 1972 the 
veteran complained that his right knee had been painful for 
three days, and he reported that there had been no injury.  
The impression was normal knee examination.  In August 1974 
the veteran underwent left knee arthrotomy and medial 
meniscectomy. In June 1975 he complained of pain in both 
knees and it appears that clinical findings were made 
pertaining to the left knee only.  The veteran was referred 
for orthopedic consultation, and he reported that he "fell 
yesterday" and complained of pain in the right knee.  
Examination showed a positive McMurray's sign in both knees 
and a tender medial joint in the right knee. A Medical Board 
convened in April 1975 issued diagnoses of ligamentous 
instability, left knee and tear, medial meniscus, left knee.  
The veteran was discharged from service due to his left knee 
disability.

On VA examination in June 1988 there were no complaints or 
findings pertaining to the right knee.

Treatment records from the Little Rock VA Hospital (VAH) 
showed that in August 1996 the veteran complained of 
progressive right knee pain and that his knees gave away.  He 
reported he had worn out his left knee brace and wanted a new 
one.  

In a statement dated in August 1998, the veteran reported 
that he had been going to therapy for both knees for the past 
six months, at the Little Rock VAH.

On VA examination in September 1998 the veteran reported that 
in service he sustained meniscus and ligament damage to the 
left knee, which remained symptomatic.  He claimed his right 
knee became symptomatic and unstable in 1995, with episodic 
giving away.  He reported that a fall occurred when he lost 
his footing going up a driveway, due to the right knee being 
unstable.  Examination showed he wore a brace on the left 
knee, which showed little sign of wear, and carried a cane in 
the right hand.  The knees were in a slight 5 degree valgus 
alignment, and it was noted that the veteran depended on the 
examining table for support while standing.  The impression 
was remote injury, remote surgery, left knee, degenerative 
arthritis left knee, and early degenerative arthritis of the 
right knee.  The VA examiner was "unable to establish a 
relationship between the findings and the complaints of the 
right knee and the injury that . . . occurred to the left".

X-rays taken in September 1998 at the North Little Rock VA 
Medical Center (VAMC) showed that the left knee joint had 
arthritic changes with narrowing of the joint space, and the 
right knee joint space was relatively well preserved.

A VA discharge summary dated in December 1998 showed that the 
veteran was treated for unrelated problems.  It was noted 
that a pertinent clinical diagnosis that was noted, but not 
treated, was an ACL tear of left knee. On discharge, 
examination of extremities revealed that the veteran walked 
with a limp and used a cane, had full range of motion of the 
lower extremities, and wore elastic supports for both knees. 
Examination of the right knee revealed a complex vertical 
tear of the posterior horn and body of the medial meniscus, 
and a probable partial ACL tear with intact fibers still 
identified.  In a brief account of the hospital course, it 
was noted that he was able to walk up and about and 
downstairs to smoke without incident.  He continued to limp 
and walk with a cane because of right knee pain.  

An MRI of the left knee, performed in December 1998 at the 
Little Rock VAH, showed a status post medial meniscectomy and 
ACL tear, degenerative changes involving the tibiofemoral 
joint spaces as well as the patellofemoral joint space, skin 
thickening with edema immediately anterior to the 
infrapatellar tendon, a 7 mm osteochondral body, and a 
Baker's cyst with possible pes anserinus bursitis.  An MRI of 
the right knee showed a complex vertical tear of the 
posterior horn and body of the medial meniscus, probable 
partial ACL tear with intact fibers still identified, and a 
Baker's cyst.

An x-ray of the left knee taken in January 1999 at the Little 
Rock VAH showed degenerative joint disease without interval 
change.  An x-ray of the right knee appeared relatively 
unremarkable.

Treatment notes from the Little Rock VAMC showed that in 
January 1999 the veteran presented to the rehab department to 
receive gait training and an assistive device for 
ambulations, secondary to internal derangement of the right 
knee.  He reported that his knees were still giving out on 
him.  He was fitted with Canadian crutches and instructed in 
4-point alternating gait pattern to assist with increased 
stability during ambulation.

On VA examination in March 1999 the veteran claimed that 
after the injury to the left knee in 1993, the right knee 
began to bother him and the symptoms in this knee increased 
and advanced over a six year period.  Examination revealed 
that the veteran wore a brace on the left and a sleeve type 
brace on the right, and his knees aligned in 5 degrees of 
valgus.  He was able to stand with both knees extended, and 
it was noted that he had fullness in the posterior aspect of 
both knees, more predominant on the right.  The veteran 
walked with a cane in his right hand, and had occasional 
grunting and forceful exhalations, expressing pain and 
discomfort in both knees.  The impressions were remote 
injury, remote surgery, left knee, medial meniscectomy, 
absent anterior cruciate ligament left knee, absent medial 
meniscus left knee, Baker cyst left knee, 
osteochondritis/degenerative arthritis left knee, tear medial 
meniscus right knee, partial tear anterior cruciate ligament 
right knee, Baker cyst right knee, and bilateral instability 
of the knee joints.

Also, on the report of VA examination in March 1999, the VA 
examiner noted that MRI's dated in December 1998 were 
reviewed, and explained the anatomical basis for symptoms in 
both knees, but did not give an answer as to whether the 
right knee disability was secondary to the left knee.  It was 
noted that the veteran was functionally limited because of 
pain and mechanical instability of both knees, and the 
veteran's knee pain began at onset, and increased until 
cessation of, range of motion.  The VA examiner noted that 
the record did not show an episode of trauma to the right 
knee associated with injury to the left or operated knee.  It 
was further noted that a careful search of the claims file 
did not establish a chronological series of symptoms or 
treatment referable to the right knee and the VA examiner 
opined that the veteran's "history as stated regarding the 
onset of symptoms in the right knee in 1993 does not 
establish a connection".

X-rays of the knees taken in March 1999 at the Little Rock 
VAH showed mild degenerative joint disease of the left knee 
and a relatively unremarkable examination of the right knee.

Received by the RO in July 1999 were VA treatment records for 
the veteran, some of which had previously been reviewed by 
the RO. In August 1996 the veteran complained of chronic 
progressive pain in the right knee which was "probably 
secondary to favoring it", and he also reported he had 
twisted the right knee three times.  Examination in May 1997 
showed full range of motion in both knees.  The assessment 
was bilateral degenerative joint disease and patellofemoral 
syndrome, and left MCL and ACL laxity.  An x-ray of the right 
knee taken in February 1998 provided an impression of a 
radiographically normal right knee.  In February 1998, 
examination of the left knee showed a positive anterior 
drawer sign, and the assessment included degenerative joint 
disease and old ligamentous injury of the left knee, and it 
was noted that there had been a recent twisting injury of the 
right knee.  In a letter dated in March 1998 it was noted 
that the veteran had an injured knee and was temporarily 
unable to work.  It was noted that he was going through a 
treatment process and rehabilitative efforts were being made.

VA treatment records also showed that in April 1998 the 
veteran complained of pain in both knees, and that his left 
knee gave away.  Examination showed no swelling, redness, or 
effusion of either knee.  The left medial collateral ligament 
was intact but tender to stress, and there was tenderness in 
the joint margin of the femoral condyle.  The impressions 
were degenerative joint disease of the left knee and 
degenerative joint disease, patellofemoral, right knee.  In 
January 1999, the veteran complained of a several year 
history of bilateral knee pain, and examination showed 
bilateral full range of motion, medial joint line tenderness, 
and a positive Lachman's test.  Five days later, he 
complained of bilateral knee pain, worsening over the years.  
In February 1999 the veteran complained of pain in both 
knees, and it was noted that he had been scheduled for 
arthroscopic surgery.  In August 1999 the veteran underwent 
right knee arthroscopy and medial meniscal debridement.

On a VA psychiatric and neurologic examination in September 
1999 the veteran complained of knee pain and it was noted 
that he ambulated with a cane.  He periodically had swelling 
of the knee and took ibuprofen for his knees. It was noted 
that he favored the right knee on ambulation. The left knee 
flexed from 0 to 80 degrees, but stopped at that point 
because of pain.  There was "fusiform deformity" of both 
knees, but no effusion or subluxation in the left knee.  The 
impressions included post-operative status medial 
meniscectomy, left and right knees.

In a June 2000 letter, S.G.P., M.D., a doctor from the 
Central Arkansas Veterans Healthcare System reported treating 
the veteran for hypertension, hyperlipidemia, and bilateral 
degenerative joint disease of the knees.  The veteran had 
reported that he had an injury in the military which caused 
injury to his left knee, resulting in traumatic arthritis.  
It was noted that he subsequently had a medial meniscus tear 
of the right knee and underwent arthroscopic surgery for this 
condition in August 1999.  Dr. P. opined that "[m]ost likely, 
it [was] reasonable to assume that much of his injury was 
sustained in the service".

Received from the veteran's representative in June 2000 were 
additional VA treatment records, primarily pertaining to 
treatment the veteran received after his right knee surgery 
in August 1999.  In October 1999, examination showed that 
both knees were in braces and had popping and crepitance with 
motion.

In March 2001 the veteran testified at a videoconference 
hearing at the RO, before the undersigned Member of the 
Board.  The veteran testified that his left knee had been 
hurting since 1972, and that it affected his walking, 
standing, bending, and running, and he had to get around with 
a cane.  He testified that he had been seen "off and on" at 
the VA since his discharge from service. He claimed that his 
left knee symptomatology had increased and that his right 
knee began from the left knee.  He testified that he walked 
with a cane because he was afraid he was "going to give out", 
and that he walked with an unnatural stride since 1973.  He 
reported that walking with an unnatural stride caused 
problems with his back, his neck, and put pressure on his 
right knee.  He testified that his right knee problems 
started in service and continued after service.  The veteran 
testified that his current treatment was at the Little Rock 
VAMC, every three months, and that his only private treatment 
was in the 1980s.  He testified that he last worked in 1994, 
at which time he was working as a concrete specialist and he 
fell on his right knee and fractured the left knee.  He 
reported that his doctors had considered replacing the knee 
in two to five years.  He reported that he used a cane, and 
sometimes crutches, and that he had braces for both knees.

A statement from G.C.E., M.D., dated in April 2002, has been 
submitted.  Dr. E. stated that the veteran was "100% 
disabled" by "injuries he received in the military."  Dr. 
E. further noted that his "opinion is in keeping with that 
of his treating physician, [Dr. P.]."

Pursuant to the Court's order, the Board obtained a VA 
orthopedic examination of the veteran in January 2003.  The 
examiner reviewed the claims folder, examined the veteran, 
and responded to specific questions regarding the etiology of 
the veteran's right knee disorder as follows:

It is this examiner's opinion that during 
the examination the veteran's complaints 
of pain with manipulation of his knee 
were inappropriate with the degree of 
intensity of the examinations.  In other 
words, I feel that his complaint of pain 
was excessive for the stimulus of the 
examination.  His VA treatment records in 
the lateral half of the 1990's [were] 
examined and the letter written by [Dr. 
P.] was specifically reviewed as well as 
the letter written by [Dr. E.]  The 
letter from [Dr. E.], I think, is 
inaccurate in its content.  Also, the 
letter written by [Dr. P.] I think does 
not make any case for the veteran having 
a service connected disorder of his right 
knee either from primary injury while he 
was in the service or secondary to his 
left knee problems.  In my review of the 
records, I mentioned pain in his right 
knee while he was in the service.  I see 
no further evidence of any problems with 
his right knee during his service.  My 
opinion regarding the right knee is that 
it is less likely than not that the 
current knee condition is attributed to 
the veteran's period of service.  Also, I 
do not feel that the right knee condition 
is etiologically related to the veteran's 
service connected left knee disability.  
The sum of the medical records, and my 
examination are the reason for my 
opinion.

Analysis

The veteran has contended that his right knee disability was 
caused by his service-connected left knee disability; he 
alternatively testified in March 2001 that his right knee 
problems had an onset during his active service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131.  In addition, service connection may 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection may also be established when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

The record reflects that the veteran has a current right knee 
disability.  There is also evidence showing that the veteran 
complained of right knee pain on two occasions in service, 
however the only clinical finding made pertaining to the 
right knee was a finding of a positive McMurray's sign and 
tenderness of the medial joint.  Service medical records show 
no other clinical findings or diagnosis made pertaining to 
the right knee.  The veteran first filed a claim for service 
connection for a right knee disability in December 1996, and 
the first medical evidence of record pertaining to the right 
knee was dated in August 1996, over 20 years after his 
discharge from service.  Although the veteran underwent a VA 
examination in 1988, the record reflects that there were no 
complaints or findings made on that examination pertaining to 
the right knee.

On VA examination in 1998, the impression was early 
degenerative arthritis of the right knee, and the examiner 
was unable to establish a relationship between "the findings 
and the complaints of the right knee and the injury" to the 
left.  On VA examination in 1999 the examiner noted that the 
record did not show an episode of trauma to the right knee 
associated with injury to the left knee, and that a careful 
search of the claims file did not establish a chronological 
series of symptoms or treatment referable to the right knee.  
The VA examiner opined that the veteran's "history as stated 
regarding the onset of symptoms in the right knee in 1993 
does not establish a connection".  Similarly, the most recent 
VA examination, conducted in January 2003 with a full review 
of the evidence of record, resulted in a conclusion that it 
was "less likely than not that the current knee condition is 
attributed to the veteran's period of service," and the 
examiner did "not feel that the right knee condition is 
etiologically related to the veteran's service connected left 
knee disability."  This evidence tends to show that the 
right knee disability is not related to the service-connected 
left knee disability or to the veteran's period of active 
duty.  

The only evidence which tends to support the veteran's 
contentions was a June 2000 letter, from Dr. P., a doctor 
with the Central Arkansas Veterans Healthcare System who 
noted that the veteran reported he had an injury to the left 
knee in service, which resulted in traumatic arthritis, and 
that he subsequently had a medial meniscus tear of the right 
knee and underwent arthroscopic surgery.  The doctor opined 
that "[m]ost likely, it [was] reasonable to assume that much 
of his injury was sustained in the service".  The Board 
notes, however, that it is unclear as to which knee Dr. P. 
refers in the opinion, and even if the right knee is presumed 
to be the one that the doctor refers to, the opinion does not 
reflect a review of the clinical record or show that the 
examiner based the opinion on anything other than the 
veteran's self-reported history.  In Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993), the Court rejected a medical opinion as 
"immaterial" where there was no indication that the physician 
had reviewed claimant's SMRs or any other relevant documents 
which would have enabled him to form an opinion on service 
connection on an independent basis; see also, Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The 1999 VA physical examination report reflects a 
review of the clinical evidence and an opinion based on that 
review and a clinical examination.  Furthermore, the VA 
physician who examined the veteran in January 2003 reviewed 
Dr. P.'s statement and concluded that it "does not make any 
case for the veteran having a service connected disorder of 
his right knee either from primary injury while he was in the 
service or secondary to his left knee problems."  The April 
2002 letter by Dr. E. is vague, though it attributes the 
veteran's 100% disability to "injuries" sustained in service 
and expresses a general agreement with the assessment by Dr. 
P.  This statement is of limited probative value for the same 
reasons that the statement by Dr. P. is faulty, i.e., it does 
not specifically address the etiology of current right knee 
pathology.  The VA physician also dismissed the opinion of 
Dr. E. as "inaccurate" based on his review of the medical 
history.

(The Board notes that the veteran's representative, in 
written argument presented in February 2003, contends that 
the VA examination conducted in January 2003 is inadequate 
because, while it provides an opinion as to direct and 
secondary service connection on the basis of etiology, it 
does not address secondary service connection on the basis of 
aggravation.  The Board does not agree.  The January 2003 VA 
examination was obtained pursuant to the Court's instructions 
that the Board follow the Joint Motion for Remand.  That 
motion specifically included the following language:  "The 
Board is instructed to obtain a medical opinion addressing 
(1) whether Appellant's right knee disorder is directly 
related to service and (2) whether Appellant's right knee 
disorder is secondary to a service connected left knee 
disorder."  This language was followed in the Board's 
request for examination, and was adequately addressed in the 
January 2003 examination report.  Thus, the Board finds no 
basis for the representative's contention of inadequacy in 
the January 2003 physician's opinion.  The Board further 
notes that there is no medical evidence in the record that 
would support a finding of secondary service connection on 
the basis of aggravation.)

Although the veteran has claimed that his right knee 
disability had an onset during service, and alternatively 
that his right knee disability was caused by his service- 
connected left knee disability, the veteran is a lay person, 
and as a layperson, he does not have the expertise to opine 
regarding medical etiology.  Layno v. Brown, 6 Vet. App. 465 
(1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's right knee disability is not related to service or 
to the service-connected left knee disability, and that 
service connection on either a direct basis or a secondary 
basis is not warranted.  38 C.F.R. §§ 3.303, 3.310; Gilbert, 
supra.


ORDER

Entitlement to service connection for a right knee disability 
on a direct basis and as secondary to a service connected 
left knee disability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

